Name: Commission Regulation (EEC) No 2348/80 of 9 September 1980 amending Regulation (EEC) No 2192/80 fixing the yields of olives and olive oil for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 80 Official Journal of the European Communities No L 237/5 COMMISSION REGULATION (EEC) No 2348/80 of 9 September 1980 amending Regulation (EEC) No 2192/80 fixing the yields of olives and olive oil for the 1979/80 marketing year  Province of Pisa, point 2 :  in place of : Vicchiano',  read : 'Vecchiano, Vicopisano' ;  Province of Catanzaro, point 6 reads as follows : 6 . Arena, Drapia, Filogaso, Ionadi , Ioppolo, Marcellinara, Cortale, Moleto, Polia, Pizzo, Pizzoni, Ricadi, San Costantino, Sant'Onofrio, Serra Stretta, Sorianello, Soriano, Spilinga, Stefa ­ naconi, Tropea, Vallelonga, Vazzano, Vibo Valentia, Zungri , Badolato, Ciro Marina, Cropani , Feroleto, Falerna, Guardavalle, Melissa, Montauro, Montepaone, Sersale, Settin ­ giano, Simeri Crichi, Soveria Simeri , StalettÃ ¬ , Umbriatico, Vallefiorita, Sant'Andrea Apostolo . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1917/80 (2 ), and in particular Article 5 (5) thereof, Whereas Commission Regulation (EEC) No 2192/80 (3 ) fixed the yields of olives and olive oil for the 1979/80 marketing year ; whereas a check has revealed that , as the result of an error, the Annex to that Regulation does not correspond to that submitted for the opinion of the Management Committee ; whereas it is therefore necessary to amend the Regula ­ tion in question , HAS ADOPTED THIS REGULATION : Article 1 Part A of Annex II to Regulation (EEC) No 2192/80 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 August 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966 , p . 3025/66 . ( 2 ) OJ No L 186 , 19 . 7 . 1980, p . 1 . ( J ) OJ No L 218 , 19 . 8 . 1980 , p . 5 .